COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00132-CR
                              NO. 02-13-00133-CR


LEAH LOUISE ALLEN                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant Leah Louise Allen filed a pro se notice of appeal in two criminal

cases. For the reasons discussed below, we dismiss the appeals.

      In July 2011, the trial court signed orders deferring its adjudication of

appellant’s guilt for forgery and for the fraudulent use of less than five items of




      1
       See Tex. R. App. P. 47.4.
identifying information. 2 In both cases, the court placed appellant on community

supervision for three years. On April 18, 2012, the court issued an order that

amended appellant’s conditions of community supervision in both cases. The

order required appellant, among other tasks, to remain in a substance abuse

felony punishment (SAFP) facility for no more than one year and to comply with

all rules of the facility. On May 22, 2012, appellant filed a notice of appeal in both

cases.

      In September 2013, we received a letter from appellant’s counsel that

stated in part,

            As I understand it[,] [appellant] was sent to SAFP by her
      probation officer. She did not like that and filed a Notice of Appeal.
      Since that time she [was] removed from SAFP and is still on
      probation.

            I don’t believe that this is an appealable matter and the issue
      is moot since she has been released from SAFP.

             The appeal should be dismissed.

      On September 27, 2013, we sent letters to the parties. In our letters, we

expressed concern that we lacked jurisdiction over the appeals because the trial

court had not entered any appealable orders. We stated that unless any party

desiring to continue the appeals filed a response showing grounds for doing so,

we could dismiss the appeals for want of jurisdiction. We have not received a

response to our letters.

      2
      See Tex. Penal Code Ann. § 32.21(b) (West 2011), § 32.51(b), (c)(1)
(West Supp. 2013).


                                          2
      Generally, a criminal defendant may appeal only from a final judgment.

Ahmad v. State, 158 S.W.3d 525, 526 (Tex. App.—Fort Worth 2004, pet. ref’d).

We do not have jurisdiction to review interlocutory orders unless that jurisdiction

has been expressly granted to us. Id.; Fry v. State, 112 S.W.3d 611, 613 (Tex.

App.—Fort Worth 2003, pet. ref’d) (en banc).       To the extent that appellant’s

notice of appeal in these cases relates to the trial court’s April 18, 2012 order

amending her community supervision terms, that order is not appealable, and we

have no jurisdiction. See Ahmad, 158 S.W.3d at 526; see also Davis v. State,

195 S.W.3d 708, 711 (Tex. Crim. App. 2006); Jenerette v. State, Nos. 02-13-

00092-CR, 02-13-00093-CR, 2013 WL 2631297, at *1 (Tex. App.—Fort Worth

June 13, 2013, no pet.) (mem. op., not designated for publication).

      Moreover, to the extent that appellant’s appeals relate to the trial court’s

July 2011 orders deferring its adjudication of her guilt, her May 2012 notice of

appeal was untimely, and we have no jurisdiction over the appeals. See Tex. R.

App. P. 26.2(a); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);

Garcia v. State, 29 S.W.3d 899, 901 (Tex. App.—Houston [14th Dist.] 2000, no

pet.); Vu v. State, 985 S.W.2d 613, 614 (Tex. App.—Fort Worth 1999, no pet.).




                                        3
      For these reasons, we conclude that we lack jurisdiction to consider

appellant’s appeals, and we dismiss them. See Tex. R. App. P. 43.2(f).


                                                 PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 5, 2013




                                       4